SHAW, Justice.
We have for review a decision ruling on the following question certified to be of great public importance:
IS A BUYER OF COMMERCIAL PROPERTY PREVENTED BY THE “ECONOMIC LOSS RULE” FROM RECOVERING DAMAGES FOR FRAUD IN THE INDUCEMENT AGAINST THE REAL ESTATE AGENT AND ITS INDIVIDUAL AGENT REPRESENTING THE SELLERS?
Linn-Well Dev. Corp. v. Preston & Farley, Inc., 666 So.2d 558 (Fla. 2d DCA 1995). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. This question is controlled by PK Ventures, Inc. v. Raymond James & Associates, 690 So.2d 1296 (Fla.1997). We quash Linn-Well and remand for proceedings consistent with PK Ventures, and for consideration of Preston & Farley’s alternative arguments for affirmance of the trial court’s final summary judgment.
It is so ordered.
KOGAN, C.J., and OVERTON, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.